Citation Nr: 0835667	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-07 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1962 
to October 1966.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2008, the veteran submitted, directly to the Board, 
pertinent evidence related to his PTSD claim that was not 
accompanied by a waiver of RO consideration.  However, 
because the Board is granting service connection for PTSD, 
partly based on this additional evidence, the veteran is not 
prejudiced by the Board's initial consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having PTSD as a 
result experiencing several traumatic events during his 
service in Vietnam from August 1965 to May 1966.

2.  There is credible evidence in unit records corroborating 
the occurrence of several of the veteran's reported in-
service stressors; in particular - sniper attacks, 
engagements with the enemy, mortar attacks, and exposure to 
friendly as well as enemy deaths and casualties.  

3.  There is no evidence of tinnitus in service or for many 
decades thereafter, and no competent evidence of a link 
between the veteran's current tinnitus disorder and his 
period of active military service.

4.  The veteran has Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 
 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 

3.  The criteria are not met for an initial compensable 
disability for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As to the PTSD claim, a review of the claims folder shows 
compliance with the Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In any event, since the Board is 
granting the PTSD claim, there is no need to discuss in 
detail whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even if, for 
the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

As to the remaining claims being denied, a review of the 
claims folder also shows compliance with the VCAA.  The duty 
to notify was accomplished by way of VCAA letters from the RO 
to the veteran dated in November 2004 and June 2007.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the November 2004 VCAA letter of record provided notice of 
this previous 4th element requirement.  

Furthermore, the June 2007 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, it is noted the bilateral hearing loss claim at 
issue stems from an initial rating assignment.  In this 
regard, the U. S. Court of Appeals for Veterans Claims 
(Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional section 5103(a) notice.  Indeed, the Court has 
determined that to hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) and 
5103A and their implementing regulations insignificant and 
superfluous, thus disturbing the statutory scheme.  Dingess 
at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  
            
Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once a NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
appellant, including as to what "evidence [is] necessary to 
establish a more favorable decision with respect to 
downstream elements ...."  Id.  
                  
In any event, here, the veteran does not contend, nor does 
the evidence show, any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  In 
fact, the RO actually provided the veteran with downstream 
Dingess notice in June 2007 pertaining to the disability 
rating and effective date elements of his bilateral hearing 
loss claim.  Further, after the veteran filed an NOD as to a 
higher initial rating for his hearing loss, the additional 
notice requirements described within 38 U.S.C. §§ 5104 and 
7105 were met by the February 2006 statement of the case 
(SOC).  Specifically, these documents provided the veteran 
with a summary of the pertinent evidence as to his hearing 
loss claim, a citation to the pertinent laws and regulations 
governing a higher rating for his hearing loss, and a summary 
of the reasons and bases for the RO's decision to deny a 
higher rating for hearing loss.  Consequently, the veteran 
has not met his burden of establishing any prejudice as to 
notice provided for the downstream initial rating and 
effective date elements of his claim.     

Thus, the veteran has received all required VCAA notice in 
this case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, the Board sees the 
RO did not provide the veteran with all VCAA notice prior to 
the March 2005 adverse determination on appeal.  But in 
Pelegrini II, the Court clarified that in these situations VA 
does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA notice in June 
2007, but did not go back and readjudicate the claims by way 
of a subsequent SSOC.  So in essence, based on the above 
caselaw, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the veteran only submitted a 
private PTSD treatment report in response to the June 2007 
notice letter.  The PTSD claim, as discussed below, is being 
granted.  Notably, he did not submit any evidence pertinent 
to the tinnitus and hearing loss claims being denied.  
Therefore, the absence of a subsequent SSOC after the June 
2007 Dingess notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  It follows that 
a prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here 
for any error in the timing or content of VCAA notice.  

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and service 
personnel records (SPRs).  The veteran has not identified any 
VA treatment relevant to his particular claims.  In addition, 
the veteran has submitted personal statements and private 
medical evidence.  There is no indication in the claims 
folder that the veteran identified and authorized VA to 
obtain any additional private medical records.  With regard 
to his tinnitus and PTSD claims, the veteran was afforded VA 
etiological examinations.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  

The last VA examination rating the severity of the veteran's 
hearing loss disability was in February 2005.  However, the 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates that the 
current rating may be incorrect or when the evidence 
indicates there has been a material change in the disability.  
See 38 C.F.R. § 3.327(a) (2007); Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007) (for initial rating claim, mere 
passage of time does not trigger VA's duty to provide 
additional medical examination unless there is allegation of 
deficiency in evidence of record).  Here, the February 2005 
VA examination is not unduly remote, and neither the veteran 
nor his representative has specifically stated that his 
hearing loss has worsened since that time.  In fact, the 
veteran and his representative have merely repeated his 
previous assertion that he has difficulty hearing what people 
say, as opposed to asserting that the disorder has actually 
worsened since February 2005.  Therefore, a new VA 
examination to rate the severity of his hearing loss is 
clearly not warranted.  

Thus, overall, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Analysis - Service Connection for PTSD

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not 
required; rather, he only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The veteran's own statements 
will not be sufficient.  Id.

The veteran contends he has PTSD attributable to combat and 
noncombat-related stressors from his Vietnam service.  SPRs 
confirm that he served in Vietnam as a radio operator with 
Company D (Delta), 1st Battalion, 7th Marine Regiment, First 
and Third Marine Division, from August 1965 to May 1966.  
With regard to his stressors, his descriptions are very 
general and rarely specific.  He alleges that during his 
Vietnam service with Company D he was subject to enemy mortar 
fire, enemy sniper fire, and enemy ambushes.  He also alleges 
being involved in various operations and campaigns against 
the enemy.  See page 3 of March 2005 VA psychological 
examination.  An April 2008 private treatment record details 
more specific stressors involving exposure to dead bodies and 
casualties of the enemy, civilians, and also of his fellow 
soldiers.  The veteran reports that since this time he has 
experienced flashbacks, anger, nightmares, isolation, 
distorted thoughts, avoidance, mood swings, and 
hypervigilance due to his memories of these events.  See 
March 2005 VA psychological examination and April 2008 
private treatment record.

Although SPRs indicate that the veteran did serve in a combat 
zone and in various operations and campaigns while in 
Vietnam, SPRs and his DD Form 214 do not reflect receipt of 
medals, badges, or decorations that specifically denote 
combat with the enemy.  Consequently, there must be credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 147; Moreau, 9 Vet. App. at 395.  

Initially, with regard to the in-service stressors alleged by 
veteran, the Board finds there is sufficient credible 
evidence to verify the occurrence of some of these stressors.  
38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 
Vet. App. at 395.  Specifically, the veteran himself has 
submitted situational reports for his particular unit (Delta 
Company), dated from August 1965 to June 1966.  These unit 
reports document that on numerous occasions the unit the 
veteran was assigned to during this time period experienced 
sniper attacks, engagements with the enemy, mortar attacks, 
and exposure to friendly as well as enemy deaths and 
casualties.  Therefore, there is sufficient credible evidence 
these stressors frequently occurred, as his unit records 
confirm many aspects of the traumatic incidents the veteran 
alleges to have witnessed.  Incidentally, there is no 
specific information suggesting the veteran was not present 
during the alleged incidents.  Concerning this, a stressor 
need not be corroborated in every detail.  Pentecost, 16 Vet. 
App. at 128.    

The Board now turns to the issue as to whether there is 
medical evidence of a diagnosis of PTSD attributable to any 
of these verified stressors.  See 38 C.F.R. § 3.304(f).  In 
this regard the evidence of record is somewhat mixed.  As to 
the negative evidence, in March 2005 a VA psychological 
examiner, after a review of the claims folder and a thorough 
psychological examination in accordance with DSM-IV, 
concluded that the veteran had insufficient symptoms to 
warrant a diagnosis of PTSD.  The examiner reasoned that the 
veteran did not exhibit a pattern of PTSD symptoms sufficient 
enough in frequency and intensity to make a diagnosis of 
PTSD.  Instead, the examiner diagnosed the veteran with 
anxiety, dysthymic, and pain disorders.  However, the 
examiner did acknowledge that the veteran did have some pre-
trauma risk factors which may have rendered him more 
vulnerable to developing PTSD.  In addition, the examiner 
assessed that the veteran did in fact meet the DSM-IV 
criteria for combat-related PTSD.  Thus, this opinion is 
entitled to limited probative value against the claim.  

In contrast, as to the positive evidence, in April 2008 Dr. 
M.Y., PhD, a private psychologist who has treated the veteran 
for one year, opined that the veteran did in fact have PTSD 
related to several of his verified in-service stressors.  Dr. 
M.Y. added that his PTSD was severe and chronic and required 
a disability rating.  Consequently, there is sufficient 
medical evidence of a link between current PTSD 
symptomatology and several of the claimed in-service 
stressors, including several about which there is sufficient 
independent verification.  38 C.F.R. § 3.304(f).  

So giving him the benefit of the doubt, certain elements of 
his stressors are sufficiently corroborated; thus, 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  This decision does not in any 
way suggest that all of his present psychiatric impairments, 
including his nonservice-connected anxiety, dysthymic, and 
pain disorders, are related to his military service.  But 
that notwithstanding, the precise nature and extent of his 
now service-connected PTSD is not before the Board at this 
time.  Only when the RO rates the PTSD will this become a 
pertinent consideration.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

Analysis - Service Connection for Tinnitus

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran contends that due to acoustic trauma sustained 
during military service, he now has recurrent tinnitus.  His 
military occupational specialty (MOS) in his SPRs is listed 
as a radio operator, an anti-tank assault man, and a rifle 
instructor.  Due to these assignments, the veteran alleges a 
history of military noise exposure from radio communications 
noise, gunfire, mortars, tanks, and helicopters.  See March 
2006 substantive appeal (VA Form 9) and January 2007 
Statement of Accredited Representative in Appealed Case (VA 
Form 646).  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, the 
February 2005 VA audiology examiner noted that the veteran 
had occasional tinnitus.  Thus, there is at least sufficient 
evidence of current tinnitus.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to the veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And it is in this critical respect the veteran's claim fails.

STRs include no evidence of any complaint, treatment, or 
diagnosis of tinnitus during service.  38 C.F.R. § 3.303(b).  
The STRs, as a whole, provide negative evidence against his 
claim.  However, as noted above, the veteran's various MOS 
duties are indicative of at least some noise exposure during 
service.  

Post-service, the first evidence in the claims file of 
complaints or treatment for tinnitus is from the February 
2005 VA audiology examiner, who noted that the veteran only 
reported having the first symptoms of tinnitus 2-3 years 
earlier in 2002 or 2003, so over 35 years after the veteran's 
discharge from service.  Indeed, the veteran has never 
alleged continuity of symptomatology of tinnitus since 
service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of relevant symptoms and/or 
diagnosis after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the evidence as 
a whole does not show continuity of symptomatology of 
tinnitus since service.  38 C.F.R. § 3.303(b).  

Most importantly, the Board finds no competent evidence of a 
nexus between the veteran's current tinnitus and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this respect, the 
February 2005 VA audiology examiner opined that it is 
"possible" that his military noise exposure caused his 
tinnitus.  Notably, however, the examiner emphasized the fact 
that the veteran did not report tinnitus until many years 
after service.  Accordingly, the examiner determined there 
was insufficient information to determine the etiology of the 
veteran's current tinnitus without resorting to speculation.  
The Court has previously held that a diagnosis that the 
appellant was "possibly" suffering from a specific disorder 
was deemed speculative.  Morris v. West, 13 Vet. App. 94, 97 
(1999).  Moreover, a speculative medical opinion lacks 
significant probative value, for purposes of granting service 
connection.  See 38 C.F.R. § 3.102.  See generally Bloom v. 
West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. 
App. 124, 127- 28 (1998).  Finally, the Court also has held 
that where, as here, the physician is simply unable to 
provide a definite causal connection, the opinion constitutes 
what may be characterized as "non-evidence."  See Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  See, too, 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for tinnitus, so there 
is no reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, such as here, separate ratings can be assigned 
for separate periods of time, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  In 
essence, the Board must consider whether there have been 
times since the effective date of his award from (October 7, 
2004), when his bilateral hearing loss disability has been 
more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech 
discrimination test (Maryland CNC) and the average hearing 
threshold, as measured by puretone audiometric tests at the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment),  the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).   

The veteran complains of increased difficulty in 
understanding speech, such that he has to ask others to 
repeat themselves, especially in the presence of background 
noise.  He reports this difficulty in both social and work 
situations.  See February 2005 VA audiology examination 
report and March 2006 substantive appeal (VA Form 9).  
However, it is important for the veteran to understand the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations based on the examination results 
cited below.  See Lendenmann, supra.  

The RO established service connection for bilateral hearing 
loss in the March 2005 rating decision on appeal.  It 
assigned a noncompensable evaluation, effective from October 
7, 2004, the date his claim for service connection was 
received.  In connection with his initial service connection 
claim for bilateral hearing loss, the veteran was afforded a 
VA audiology examination in February 2005.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

20
10
25
55
LEFT

35
10
50
65

Average pure tone decibel loss was 28 in the right ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  Average pure tone decibel loss was 
40 in the left ear.  Speech audiometry revealed speech 
recognition ability of 90 percent in the left ear.  The 
results were interpreted as showing mild to moderately severe 
sensorineural hearing loss in both the right and left ear.  

In this case, applying the results from the February 2005 VA 
examination to Table VI yields a Roman numeral value of I for 
the right ear and II for the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is evaluated as noncompensable (0 percent disabling).  
38 C.F.R. § 4.7   

There are no other post-service VA or private audiology 
examinations of record.  

The Board adds that it does not find that the veteran's 
service-connected hearing loss should be increased for any 
other separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 125-26.  
Since the effective date of his award, his disability has 
never been more severe than contemplated by its existing 
rating, so the Board cannot further "stage" his rating.




Consequently, the preponderance of the evidence is against an 
initial compensable disability rating for the veteran's 
bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the 
results do not provide a basis to grant an increased rating 
when considering hearing loss in both ears.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the 
rating criteria reasonably describe the claimant's disability 
level and symptomatology, the veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  

In addition, although the veteran reports difficulty hearing 
at work, the Board finds no evidence that this disability 
markedly interferes with his ability to work, meaning above 
and beyond that contemplated by his separate schedular 
ratings.  See, too, 38 C.F.R. § 4.1 indicating that, 
generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  In fact, the March 2005 VA psychological 
examiner noted that the veteran still worked as he owns his 
own company, and there was no indication of missed days from 
work due to his hearing loss or other unusual factors.  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
to his service-connected hearing loss disability, to suggest 
he is not adequately compensated for his disability by the 
regular Rating Schedule.  VAOPGCPREC 6-96.  His evaluation 
and treatment for his service-connected hearing loss has been 
solely on an outpatient basis.   




ORDER

Service connection for PTSD is granted.  

Service connection for tinnitus is denied.  

An initial compensable disability rating for bilateral 
hearing loss is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


